                 Case 17-50024-LSS              Doc 263        Filed 05/16/19        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       :           Chapter 11
    In re:                                             :
                                                       :           Case No. 15-11323 (KJC)
    Citadel Watford City Disposal Partners, L.P.,      :
    et al.,1                                           :           (Jointly Administered)
                                                       :
                           Debtors.                    :
                                                       :
                                                       :
    Gavin/Solmonese LLC, Liquidation Trustee for :
    the Citadel Creditors’ Grantor Trust, successor to :
    Citadel Watford City Disposal Partners, L.P., et :
    al.,                                               :
                                                       :
                           Plaintiff,                  :
                                                       :           Adv. Pro. No. 17-50024 (KJC)
    v.                                                 :
                                                       :
    Citadel Energy Partners, LLC, et al.,              :           Re: D.I. 259 and 260
                                                       :
                           Defendants.                 :
                                                       :

                                            NOTICE OF APPEAL

          Plaintiff Gavin/Solmonese LLC, Liquidation Trustee for the Citadel Creditors’ Grantor

Trust, successor to Citadel Watford City Disposal Partners, L.P., et al. (the “Appellant”) appeals

to the United States District Court for the District of Delaware from the Opinion [D.I. 259] and

the Order [D.I. 260] dated May 2, 2019.




1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel
Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and
Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC,
Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.



Active\95085322.v1-5/16/19
                 Case 17-50024-LSS      Doc 263        Filed 05/16/19   Page 2 of 3



        The names of all parties to the judgment, order, decree from which the Appellant appeals,

and the names, addresses, and telephone numbers of their attorneys are:


      Party                                            Address


 1.   Gavin/Solmonese LLC, Liquidation                 Thomas M. Horan (DE Bar No. 4641)
      Trustee for the Citadel Creditors’ Grantor       Johnna M. Darby (DE Bar No. 5153)
      Trust, successor to Citadel Watford City         Fox Rothschild LLP
      Disposal Partners, L.P., et al.                  919 N. Market Street, Suite 300
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 654-7444
 2.   Mark Dunaway                                     Robert W. Pedigo
                                                       R. Grant Dick, IV
                                                       Cooch and Taylor, P.A.
                                                       1000 West Street 10th Floor
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 984-3800
 3.   Jonathon P. Reuben, P.C.                         John A. Elzufon
                                                       Loren R. Barron
                                                       Gary Alderson
                                                       Elzufon Austin Tarlov & Mondell, PA
                                                       300 Delaware Ave., Suite 1700
                                                       P.O. Box 1630
                                                       Wilmington, DE 19899
                                                       Telephone: (302) 428-3181
 4.   Louis Bridges                                    John D. Balaguer
                                                       Nicholas Wynn
                                                       White and Williams LLP
                                                       Courthouse Square
                                                       600 North King Street, Suite 800
                                                       Wilmington, DE 19801
                                                       Phone: (302) 467-4501


        In accordance with Federal Rule of Bankruptcy Procedure 8003, a copy of the Order is

attached as Exhibit 1. A copy of the Opinion is attached as Exhibit 2. This Notice of Appeal is

accompanied by the prescribed fee.




                                                   2
Active\95085322.v1-5/16/19
                 Case 17-50024-LSS   Doc 263    Filed 05/16/19   Page 3 of 3



 Dated: May 16, 2019                           FOX ROTHSCHILD LLP

                                               /s/ Thomas M. Horan
                                               Thomas M. Horan (DE Bar No. 4641)
                                               Johnna M. Darby (DE Bar No. 5153)
                                               919 N. Market Street, Suite 300
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 654-7444
                                               E-mail: thoran@foxrothschild.com
                                               E-mail: jdarby@foxrothschild.com

                                               Counsel to Gavin/Solmonese LLC,
                                               Liquidation Trustee




                                           3
Active\95085322.v1-5/16/19
